Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 1-13 were previously pending and subject to the non-final office action mailed August 17th, 2022. In the Response, submitted November 17th, 2022, claims 1, 3, 7, and 9 were amended, and no new matter was added. Therefore, claims 1-13 are currently pending and subject to the following Final office action.
	Response to Applicant’s Remarks
	Applicant’s arguments and remarks filed on November 17th, 2022, have been fully considered and each argument will be respectfully address in the following final office action.

Response to 35 U.S.C. § 101 Remarks
	Applicant’s remarks filed on pages 8-15 of the Response concerning the 35 U.S.C. § 101 rejection of claims 1-13 have been fully considered but are found not persuasive and are moot in view of the amended rejection that may be found starting on page 8 of this final office action. 

	On pages 10-12 of the Response, the Applicant argues “Aforementioned features of independent claims 1 and 7, as amended are not well understood, routine, and conventional, All the above features are essentially required to provide an enhanced communication, conversion services for facilitating logistics communication flow”; “Applicant respectfully submits that the independent claims 1 and 7, as amended, are not directed to any abstract idea […] Rather, the features of the claimed invention are directed to a particular method for managing the logistics communication flow. The method may be implemented by a logistics communication flow system including a processor, a memory and a demand and capacity maximizer module”; “The proposed method therefore includes a tangible output in the form of […] recommending a logistics supply chain to at least one user based on at least one determined prediction data”. 
	The Examiner respectfully disagrees that claims 1-13 are not directed to any abstract idea. The limitations of independent claims 1 and 7, individually and as a whole, are directed towards certain methods of organizing human activity. In particular, the limitations directed towards collecting datasets (capacity, demand, and conditions datasets), configuring a decision making algorithm based on the datasets, determining prediction data (corresponding to on-time predictions, in-budget predictions, loss predictions, contract conversion predictions, demand volatility predictions, sustainability predictions, and a happiness prediction), and recommending a logistics supply chain based on the prediction data recite concepts of managing interactions between people and commercial interactions in the form of business relations (see MPEP 2106.04(a)(2)(II)(B)). As noted by the Applicant on page 14 of the Response, “the instant invention is a data enrichment platform […] upon which the set of algorithms is applied to provide carriers a clear view of the true global demand, a method for winning this business, and a method for all parties to be rewarded for customer success”. Further, as disclosed by the Applicant in the Specification, “The present invention provides logistics communication flow systems and methods using a set of algorithms which project global shipper demand, and enable carriers and service providers to optimize their assets for maximum shipment flow, and mutually profitable success” (see ¶ [0023] of Specification). Accordingly, the claim features directed towards collecting datasets, determining prediction data, and recommending a logistics supply chain are clearly directed towards, at least, a commercial interaction in the form of business relations (see MPEP 2106.04(a)(2)(II)). 
	Furthermore, independent claims 1 and 7 collectively recite the additional elements of a logistics communication flow system, artificial intelligence (AI) block, processor, memory, demand and capacity maximizer module, and features for transmitting data over a network. The logistics communication flow system, processor, memory, demand and capacity maximizer module, and artificial intelligence (AI) block are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, transmitting/receiving data over a network is considered an additional element directed to mere data gathering/outputting, thus is considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)). The Examiner further notes “courts have also identified limitations that did not integrate a judicial exception into a practical application: Merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea […] adding insignificant extra-solution activity to the judicial exception” (MPEP 2106.04(d)(I)).

	On pages 12-14 of the Response, the Applicant argues “All these specific hardware components are particularly configured to perform specific functions which are not possible to achieve by components of generic computer. Therefore, computer system limitations are not mere incidental limitations, but are essential to the workability of the claimed invention. Hence, because of the aforementioned reasons, the claimed invention may not be considered abstract”; “Each step is specifically configured on a specific hardware component […]”; “Furthermore, the applicant’s claimed invention is not storing and retrieving information in the memory. It is to be noted that invention cannot render ineligible for patent simply because it involves steps like “receiving”, “configuring”, “determining” and “recommending”. However, applicant has amended the claims to more clearly articulate the subject matter and to identify the fact that the steps that include/perform significant more from new and useful end by providing a mechanism for managing the logistics communication flow”. 
	The Examiner respectfully disagrees that the claims do not recite an abstract idea that are implemented using generic computing components and insignificant extra-solution activity. As discussed above, the limitations directed towards collecting datasets, configuring a decision making algorithm based on the datasets, determining prediction data, and recommending a logistics supply chain based on the prediction data are considered to be a part of the abstract idea. In particular, these features, as a whole, recite concepts of commercial interactions. As such, the “steps like ‘receiving’, configuring’, ‘determining’, and ‘recommending’”, are considered to be a part of the commercial interaction. Independent claims 1 and 7, collectively, merely recite the additional elements of a logistics communication flow system, artificial intelligence (AI) block, processor, memory, demand and capacity maximizer module, and features for transmitting data over a network. Although the abstract idea identified above is claimed as being performed by these hardware components, these additional elements are nonetheless recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). The Examiner notes, “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more” (MPEP 2106.05 (f)).

	On pages 14-15 of the Response, the Applicant argues “the proposed method provides the following technical improvements such as the methods and system may provide logistics communication flow system and method using a set of algorithm which project global shipper demand and enable carriers and service providers to optimize their assets for maximum shipment flow, and mutually profitable success”; “the sets of algorithms is applied to provide carriers a clear view of true global demand, a method for winning this business, and a method for all parties to be rewards for customer success”; “Further, advantageously, the present invention provides an advanced warning system on logistics contract performance, so ship can meet their demand promises without becomes logistics experts and logistics partners can anticipate where their customers need the next, keeping more volume in logistics contract”. The Examiner respectfully disagrees that the described benefits and advantages reflect a technical improvement to a technological field/environment. In particular, features for projecting global shipper demand, enabling shippers to optimize their assets, increasing profitable success, winning business from customers, and retaining more volume in logistical contracts are, at best, considered an improvement to the abstract idea itself (i.e., the commercial interaction in the form of business relations). The Examiner notes that “it is important to keep in mind that an improvement in the abstract idea itself […] is not an improvement in technology” (See MPEP 2106.05(a)(II)).

	On page 15 of the Response, the Applicant argues “The aforementioned features are not conventional activities in relevant field of art and does not merely recite generic components operating within their technological environment […] These steps provide meaningful limitation to the existing art and also improves/add significantly more to the conventional techniques so as to manage the logistics communication flow”. The Examiner notes that “the search for an inventive concept should not be confused with a novelty or non-obviousness determination [….] As made clear by the courts, the "‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter […] the search for an inventive concept is different from an obviousness analysis under 35 U.S.C. 103” (see MPEP 2106.05(I)). Furthermore, as discussed above, independent claims 1 and 7 collectively recite the additional elements of a logistics communication flow system, artificial intelligence (AI) block, processor, memory, demand and capacity maximizer module, and features for transmitting data over a network. The logistics communication flow system, processor, memory, demand and capacity maximizer module, and artificial intelligence (AI) block are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). The Examiner further notes that “Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include […] Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer […]  Adding insignificant extra-solution activity to the judicial exception […] Generally linking the use of the judicial exception to a particular technological environment or field of use” (See MPEP 2106.05(I)(A)).	


Response to 35 U.S.C. § 102 Remarks
	Applicant’s remarks filed on pages 16-17 of the Response concerning the 35 U.S.C. § 102 rejection of claims 1-13 have been fully considered but are found not persuasive and are moot in view of the §103 rejection of claims 1-13 that may be found starting on page 17 of this final office action. 
	On page 17 of the Response, the Applicant argues “Balva is related to a ridesharing technique (from background), whereas the instant application is related to logistics communication flow management. Hence, the motivation and object of the invention in Balva is totally different from the instant application. Also, the step/operation of the Balva is completely different from the instant application”. The Examiner disagrees that the teachings of Balva are not relevant to the claimed invention. Balva discloses a system configured to optimize a delivery network that involves coordinating and routing transportation providers to fulfill delivery requests involving delivering cargo (from an origin location to a destination location) and based on a projected demand (“approaches for selecting vehicles and optimizing routes for a combination of passenger transportation requests and cargo delivery requests” (see Abstract); “A provider, such as a transportation service, can utilize various factors to plan optimized routes and select the type of vehicle for a certain route […] the provider may utilize an objective function to balance various metrics when selecting between proposed routes and vehicle selections. An objective function can provide a compromise between, for example, rider/customer experience and provider economics” ¶ [0015]); “historical route data can be used to estimate future demand, which can be used for route optimization and vehicle selection […] a set of proactive passenger requests and cargo requests corresponding to the predicted demand may be generated and submitted to a simulation module” ¶ [0016]). Such a system that is configured to coordinate logistical operations (i.e., generating optimized routes and selecting transportation providers to fulfill an actual/projected demand of transportation services for cargo) is clearly relevant to the field of “logistics communication flow management” and the claims as currently drafted.  
	Further, on page 15, the Applicant argues that Balva does not teach all of the features of the amended independent claims 1 and 7. In view of the amendments to the claims, the Examiner has set forth a §103 rejection of claims 1-13 that may be found starting on page 17 herein. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 7 similarly recite “receiving […] at least one capacity dataset […] wherein the at least one capacity dataset comprises a logistics partner capacity dataset, a logistics partner contract dataset, a logistics partner booking dataset, a logistics partner sub-contractor dataset, a logistics partner event dataset, a logistics partner financial dataset and a logistics partner qualitative dataset”. It is unclear to one of ordinary skill in the art whether the “receiving […] at least one capacity dataset” step involves receiving at least one of a logistics partner capacity dataset, logistics partner contract dataset, logistics partner booking dataset, logistics partner sub-contractor dataset, logistics partner event dataset, logistics partner financial dataset, and a logistics partner qualitative dataset, or receiving all of the datasets identified above. Accordingly, one of ordinary skill in the art would not be reasonably apprised of the scope of the claimed invention or be able to ascertain the metes and bounds of this limitation, thus rendering the claim 1 and 7 indefinite. Furthermore, claims 2-6 and 8-13 are rendered indefinite for reciting the same indefinite limitations as claim 1 and 7 by virtue of dependence. For the sake of compact prosecution, the Examiner is interpreting this limitation for “receiving at least one capacity dataset” as receiving at least one of a logistics partner capacity dataset, logistics partner contract dataset, logistics partner booking dataset, logistics partner sub-contractor dataset, logistics partner event dataset, logistics partner financial dataset, and a logistics partner qualitative dataset.
Claims 1 and 7 similarly recite “determining […] at least one prediction data […] wherein the prediction data corresponds to an on-time prediction, an in-budget prediction, a loss prediction, a loss prediction, a contract conversion prediction, a demand volatility prediction, a sustainability prediction and a happiness prediction”. There is insufficient antecedent basis in the claim for “the prediction data”. Furthermore, it is unclear to one of ordinary skill in the art whether the “determining at least one prediction data” step involves determining at least one of an on-time prediction, an in-budget prediction, a loss prediction, a loss prediction, a contract conversion prediction, a demand volatility prediction, a sustainability prediction and a happiness prediction, or determining all of the predictions identified above. Accordingly, one of ordinary skill in the art would not be reasonably apprised of the scope of the claimed invention or be able to ascertain the metes and bounds of this limitation, thus rendering the claim 1 and 7 indefinite. Furthermore, claims 2-6 and 8-13 are rendered indefinite for reciting the same indefinite limitations as claim 1 and 7 by virtue of dependence. For the sake of compact prosecution, the Examiner is interpreting this limitation for “determining at least one prediction data” as determining at least one of an on-time prediction, an in-budget prediction, a loss prediction, a loss prediction, a contract conversion prediction, a demand volatility prediction, a sustainability prediction and a happiness prediction.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case being an abstract idea, without significantly more. A two part test is applied to determine if claims are directed to statutory subject matter. 

Step 1
	In this instant case, claims 1-6 are directed to a method (i.e. a process) and claims 7-13 are directed to a system (i.e. a machine). Thus each of the claims fall within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea, as will be discussed in further detail in the analysis to follow. 

Step 2A- Prong One
	In step 2A, it is determined whether the claims are directed to an abstract idea. Claims 1-13 recites steps that, under their broadest reasonable interpretations, cover certain methods of organizing human activity and performance of the limitations in the human mind but for the recitation of generic computer components. 

	Claim 1 recites, in part:
Receiving […] at least one capacity dataset, at least one demand dataset, and at least one conditions dataset; wherein the at least one capacity dataset comprises a logistics partner capacity dataset, a logistics partner contract dataset, a logistics partner booking dataset, a logistics partner sub-contractor dataset, a logistics partner event dataset, a logistics partner financial dataset, and a logistics partner qualitative dataset;
Configuring […] a decision making algorithm based on the at least one capacity dataset, the at least one demand dataset, the at least one conditions dataset;
Determining […] at least one prediction data based on the configured decision making algorithm […] wherein the prediction data corresponds to an on-time prediction, an in-budget prediction, a loss prediction, a contract conversion prediction, a demand volatility prediction, a sustainability prediction, and a happiness prediction. 
Recommending […] a logistics supply chain to at least one user based on at least one determined prediction data. 

	These limitations, individually and as a whole, are directed towards certain methods of organizing human activity. In particular, the limitations directed towards collecting datasets (capacity, demand, and conditions datasets), configuring a decision making algorithm based on the datasets, determining prediction data (corresponding to on-time predictions, in-budget predictions, loss predictions, contract conversion predictions, demand volatility predictions, sustainability predictions, and a happiness prediction), and recommending a logistics supply chain based on the prediction data recite concepts of managing interactions between people and commercial interactions in the form of business relations (see MPEP 2106.04(a)(2)(II)(B)).  

	Thus, claim 1 and claims 2-6, by virtue of dependence, recite an abstract idea. Further, the following claims further recite an abstract idea. 

	Claim 2 recites, in part, “learning […] at least one feedback data over a period of time […] and modifying […] the at least one prediction data using the at least one feedback data”. These limitations are directed towards certain methods of organizing human activity. In particular, the features directed towards collecting/learning feedback data and modifying the prediction data based on the feedback data recites concepts of commercial interactions in the form of business relations (see MPEP 2106.04(a)(2)(II)(B)).  

	Claim 3 recites, in part, “wherein the on-time prediction corresponds to transportation time, transportation cost, delivery time corresponding to a transportation, a logistics partner, a shipper and a logistics supply chain based on a past event, wherein the in-budget prediction predicts a budget based on a current price along with a current market value and generates a score based on a variance based on the current price along with the current market value, wherein the loss prediction corresponds to predicting a loss or damage of goods during the logistics supply chain, wherein the contract conversion prediction defines that a shipper is going to be held accountable for a volume that the shipper promised in a contract during a supply chain, wherein the demand volatility prediction generates a confidence level on a demand forecast at the shipper based on at least one event, wherein the sustainability prediction generates a score on an overall environmental footprint for all products that are being created, shipped, delivered and sold to an end customer, and wherein the happiness prediction indicates a qualitative input and an end customer feedback”. This limitation is directed towards certain methods of organizing human activity. In particular, the features directed towards determining prediction data (corresponding to on-time predictions, in-budget predictions, loss predictions, contract conversion predictions, demand volatility predictions, sustainability predictions, and a happiness prediction) and recommending a logistics supply chain recite concepts of managing interactions between people and commercial interactions in the form of business relations (see MPEP 2106.04(a)(2)(II)(B)).  

	Claim 4 recites, in part, “wherein the at least one demand dataset comprises a shipper demand dataset, a shipper contract dataset, a shipper booking dataset, a shipper subcontractor dataset, a shipper event dataset, a shipper financial dataset and a shipper qualitative dataset”. This limitation is directed towards certain methods of organizing human activity. In particular, the features directed towards collecting datasets (demand datasets), configuring a decision making algorithm based on the datasets, and determining prediction data recite concepts of commercial interactions in the form of business relations (see MPEP 2106.04(a)(2)(II)(B)).  

	Claim 5 recites, in part, “wherein the at least one conditions dataset comprises a weather dataset,  a traffic dataset, an economy dataset, a customs dataset, a world event dataset, a sustainability dataset, and an index dataset”. This limitation is directed towards certain methods of organizing human activity. In particular, the features directed towards collecting datasets (conditions datasets), configuring a decision making algorithm based on the datasets, and determining prediction data recite concepts of commercial interactions in the form of business relations (see MPEP 2106.04(a)(2)(II)(B)).  
	
	Claim 6 recites, in part, “wherein the at least one feedback data comprises a supplier feedback data, a manufacturer feedback data, a consumer products group feedback data, a distributor feedback data, a logistics partner feedback data, and a retailer feedback data”. This limitation is directed towards certain methods of organizing human activity. In particular, the features directed towards collecting/learning feedback data and modifying the prediction data based on the feedback data recites concepts of commercial interactions in the form of business relations (see MPEP 2106.04(a)(2)(II)(B)).  

	Claim 7 recites, in part:
Receive […] at least one capacity dataset, at least one demand dataset, and at least one conditions dataset, wherein the at least one capacity dataset comprises a logistics partner capacity dataset, a logistics partner contract dataset, a logistics partner booking dataset, a logistics partner sub-contractor dataset, a logistics partner event dataset, a logistics partner financial dataset, and a logistics partner qualitative dataset;
Configure […] a decision making algorithm based on the at least one capacity dataset, the at least one demand dataset, the at least one conditions dataset; 
Determine […] at least one prediction data based on the configured decision making algorithm […] wherein the prediction data corresponds to an on-time prediction, an in-budget prediction, a loss prediction, a contract conversion prediction, a demand volatility prediction, a sustainability prediction, and a happiness prediction. 
Recommend a logistics supply chain to at least one user based on at least one determined prediction data. 
	These limitations, individually and as a whole, are directed towards certain methods of organizing human activity. In particular, the limitations directed towards collecting datasets (capacity, demand, and conditions datasets), configuring a decision making algorithm based on the datasets, determining prediction data (corresponding to on-time predictions, in-budget predictions, loss predictions, contract conversion predictions, demand volatility predictions, sustainability predictions, and a happiness prediction), and recommending a logistics supply chain based on the prediction data recite concepts of managing interactions between people and commercial interactions in the form of business relations (see MPEP 2106.04(a)(2)(II)(B)).  

	Thus, claim 7 and claims 8-13, by virtue of dependence, recite an abstract idea. Further, the following claims further recite an abstract idea. 

	Claim 8 recites limitations that are substantially similar and analogous to the limitations of claim 2. Therefore, claim 8 recites the same abstract idea as discussed above with regard to claim 2. 
	Claim 9 recites limitations that are substantially similar and analogous to the limitations of claim 3. Therefore, claim 9 recites the same abstract idea as discussed above with regard to claim 3.
	Claim 10 recites limitations that are substantially similar and analogous to the limitations of claim 4. Therefore, claim 10 recites the same abstract idea as discussed above with regard to claim 4. 
	Claim 11 recites limitations that are substantially similar and analogous to the limitations of claim 5. Therefore, claim 11 recites the same abstract idea as discussed above with regard to claim 5. 
	Claim 12 recites limitations that are substantially similar and analogous to the limitations of claim 6. Therefore, claim 12 recites the same abstract idea as discussed above with regard to claim 6. 

	Step 2A – Prong Two 
	In the second prong of step 2A, the claims are analyzed to determine if additional elements are recited that integrate the judicial exception into a practical application. In this case, the judicial exception is not integrated into a practical application.

	 Claims 1-6 recite additional elements of a logistics communication flow system and artificial intelligence (AI) block. The logistics communication flow system and artificial intelligence (AI) block are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)).
	
	Claims 7-13 recite the additional elements of a processor, memory, demand and capacity maximizer module, artificial intelligence (AI) block, and features for transmitting data over a network (receiving a plurality of datasets). The processor, memory, demand and capacity maximizer module, and artificial intelligence (AI) block are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, transmitting/receiving data over a network is considered an additional element directed to mere data gathering, thus is considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)).
 
	Claim 13 recites the additional element of a cloud-based platform. The cloud based platform is recited at a high level of generality such that it amounts to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, implementing the abstract idea using a cloud based platform is considered to be an additional element that is generally linking the use of the judicial exception to a particular technological environment (see MPEP 2106.05(h)). 

	Accordingly, the logistics communication flow system, processor, memory, demand and capacity maximizer module, artificial intelligence (AI) block, cloud based platform, and features for transmitting data over a network do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. Thus, claims 1-13 do not recite additional elements that integrate the judicial exception into a practical application. 

Step 2B 
	Proceeding to step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claims amount to significantly more than the abstract idea. In absence of the abstract idea, claims 1-13 are merely left with a logistics communication flow system, processor, memory, demand and capacity maximizer module, artificial intelligence (AI) block, cloud based platform, and features for transmitting data over a network.
	Claims 1-13 and their limitations separately and in combination, do not amount to significantly more than the judicial exception because the limitations of claims 1-13 are simply appending well-understood, routine, and conventional activities previously known to the industry, as recognized by the courts. As discussed in the Step 2A-Prong Two analysis, transmitting/receiving data over a network and electronically storing data are considered an additional element directed to mere data gathering/outputting, thus are considered merely as insignificant extra-solution activity (see MPEP 2106.05 (g)). Further, the courts have recognized that receiving or transmitting data over a network, electronic recordkeeping, and retrieving information in a memory are well-understood, routine, and conventional functions when they are claimed in a generic manner or as insignificant extra-solution activity (see MPEP 2106.05(d) (II). Thus, the steps involving the transmitting and receiving of data over a network and electronically storing information, individually and in combination with the additional claim limitations, do not demonstrate an inventive step that amounts to significantly more than the abstract idea as the courts have recognized electronic recordkeeping and transmitting data over a network to be a well-understood, routine, and conventional functions. 
	The logistics communication flow system, processor, memory, demand and capacity maximizer module, artificial intelligence (AI) block, and cloud based platform are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, the features for implementing the abstract idea using a cloud based platform are considered to merely be generally linking the use of the abstract idea to a particular technological environment (see MPEP 2106.05(h)). 
	Viewed as a whole, claims 1-13, and the limitations thereof, essentially disclose an abstract idea facilitated by additional elements considered to be generic computing components to apply the judicial exception, insignificant extra-solution activity, and generally linking the use of the judicial exception to a particular technological environment. The additional elements discussed above and their functions are not new or invention concepts, thus cannot be considered amounting to significantly more. The additional claim limitations that are not considered to be an abstract idea do not rise to amount to significantly more than the judicial exception as they are not reflective of an improvement to the functioning of a computer or to a technical field, and they do not implement the judicial exception with a particular machine (see MPEP 2106.05(I)(A)). Further, the Examiner notes that “Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include […] Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer […]  Adding insignificant extra-solution activity to the judicial exception […] Generally linking the use of the judicial exception to a particular technological environment or field of use” (See MPEP 2106.05(I)(A)). Thus, the additional elements that are considered to be generic computing components to apply the judicial exception, insignificant extra-solution activity, and generally linking the use of the judicial exception to a particular technological environment are not considered to amount to an inventive concept and, thus, do not qualify as “significantly more”. Therefore, there are no meaningful limitations, individually or in combination, in claims 1-13 that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. For the reasons set forth above, claims 1-13 are rejected under 35 U.S.C § 101. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-13 are rejected under 35 U.S.C. § 103) as being unpatentable over Balva U.S. Publication No. 2021/0142248, hereafter known as Balva, in further view of Rusnak et al. U.S. Publication No. 2021/0142283, hereafter known as Rusnak. 

Claim 1: Balva teaches the following:
Receiving, by a logistics communication flow system, at least one capacity dataset, at least one demand dataset, and at least one conditions dataset; wherein the at least one capacity dataset comprises a logistics partner capacity dataset, a logistics partner contract dataset, a logistics partner booking dataset, a logistics partner sub-contractor dataset, a logistics partner event dataset, a logistics partner financial dataset, and a logistics partner qualitative dataset. 
Configuring, by the logistics communications flow system, a decision making algorithm based on the at least one capacity dataset, the at least one demand dataset, the at least one conditions dataset; 
	Balva teaches “approaches for selecting vehicles and optimizing routes for a combination of passenger transportation requests and cargo delivery requests” (see Abstract); “much of the functionality utilized with various embodiments will be operated in a computing environment that may be operated by, or on behalf of, a service provider or entity, such as a rideshare provider or other such enterprise” (¶ [0071]); “A provider, such as a transportation service, can utilize various factors to plan optimized routes and select the type of vehicle for a certain route […] the provider may utilize an objective function to balance various metrics when selecting between proposed routes and vehicle selections. An objective function can provide a compromise between, for example, rider/customer experience and provider economics, taking into account metrics such as rider convenience, on-time delivery, rider comfort, operational efficiency, and the ability to service confirmed trips […]  The analysis can consider not only planned trips, or trips currently being planned, but also trips currently in progress” (¶ [0015]); “historical route data can be used to estimate future demand, which can be used for route optimization and vehicle selection […] a set of proactive passenger requests and cargo requests corresponding to the predicted demand may be generated and submitted to a simulation module” (¶ [0016]); “Various types of vehicles with different amounts or configurations of capacity may be available and can be selected for routes accordingly […]  it can be desirable in at least some embodiments to have the occupancy as close to full as possible during the entire length of the trip. Such a situation results in very few unsold capacity, which improves operational efficiency. One way to achieve high occupancy might be to offer only fixed routes” (¶ [0020]); “A backend system, or other provider service, can take this information and attempt to match the request with a specific vehicle having capacity at the appropriate time.” (¶ [0021]); “The optimization approaches and route offerings can be updated over time based on other available data, as may relate to more recent ride data, ridership requests, traffic patterns, construction updates, and the like” (¶ [0026]); “ a rider's convenience score can take into account various factors […] Various other factors may be taken into account as well, as may include ride length, number of stops, destination time, anticipated traffic, and other such factors.” (¶ [0030]); “The historical information in at least some embodiments can also be used to train one or more machine learning models, which can then provide predicted demand for a given time period with a given set of conditions, such as may relate to events occurring at that time and the like.” (¶ [0059]); “an artificial intelligence-based approach, as may include machine learning or a trained neural network, for example, can be used to further optimize the function based upon various trends and relationships determined from the data as discussed elsewhere herein” (¶ [0026]); “There may be several different types of vehicles available at different times, each of which may be particularly advantageous (e.g., efficient) for a certain type of route and/or for certain types of riders or cargo” (¶ [0013]).
	Thus, Balva teaches a computer system configured to select vehicles and optimize routes on behalf of transportation/deliver enterprises for fulfilling delivery/transportation requests given a finite number of types of vehicles. The system may utilize an objective function to balance various metrics, where the objective function may provide a compromise between customer experience and provider economics. As such, the system may take into consideration a predicted demand based on historical data and currently planned trips (equivalent to receiving a demand dataset), a capacity associated with each of the vehicles to be selected from (equivalent to receiving a capacity dataset), and condition information that may indicate a traffic and events occurring at the time being planned for (equivalent to receiving a conditions dataset). Moreover, the system may determine the available number of vehicle types (each with different configurations/capacities) for servicing routes when planning the optimal routing and assignment of available vehicles accordingly; equivalent to wherein the at least one capacity dataset comprises logistics partner capacity dataset. Accordingly, the system may utilize an artificial intelligence approach, including a machine learning model/trained neural network, to optimize the objective function using the various information discussed above and, as a result, plan the optimized routes and select the appropriate vehicles; equivalent to configuring, by the logistics communications flow system, a decision making algorithm based on the at least one capacity dataset, the at least one demand dataset, the at least one conditions dataset.

Determining, by the logistics communication flow system, at least one prediction data based on the configured decision making algorithm using an artificial intelligence (AI) block, wherein the prediction data corresponds to an on-time prediction, an in-budget prediction, a loss prediction, a contract conversion prediction, a demand volatility prediction, a sustainability prediction and a happiness prediction; 
	Balva teaches “A provider, such as a transportation service, can utilize various factors to plan optimized routes and select the type of vehicle for a certain route […] the provider may utilize an objective function to balance various metrics when selecting between proposed routes and vehicle selections. An objective function can provide a compromise between, for example, rider/customer experience and provider economics, taking into account metrics such as rider convenience, on-time delivery, rider comfort, operational efficiency, and the ability to service confirmed trips” (¶ [0015]); “an artificial intelligence-based approach, as may include machine learning or a trained neural network, for example, can be used to further optimize the function based upon various trends and relationships determined from the data as discussed elsewhere herein” (¶ [0026]); “ At least one optimization algorithm can be applied to adjust the various factors considered in order to improve a result of the objective function, such as to minimize or maximize the score for a set of route options. […] An objective function can serve as an overall measure of quality of a routing solution […] An objective function serves as a codification of a desire to balance various factors of importance, as may include the rider's convenience or experience, as well as the service delivery efficiency for a given area and the quality of service (QoS) compliance for specific trips […] the objective function can be applied and each proposed routing solution given a score, such as an optimized route score, which can be used to select the optimal routing solution […] In some embodiments the routing option with the highest route score will be selected […] Routing options with the lowest score may be selected as well in some embodiments, such as where the optimization function may be optimized based on a measure of cost, which may be desirable to be as low as possible, versus a factor such as a measure of benefit, which may be desirable to be as high as possible” (¶ [0028]).
	Thus, Balva teaches a system configured to select vehicles and optimize routes for fulfilling delivery/transportation requests. The system may utilize an artificial intelligence approach and optimization algorithm to optimize an objective function, where the objective function may provide a compromise between customer experience and provider economics by taking into account metrics of importance such as rider convenience, on-time delivery, rider comfort, costs, and operational efficiency. Accordingly, the objective function can be applied and each proposed routing solution may be given a score (where each score reflects a prediction/measure of rider convenience/on-time delivery/rider comfort/operational efficiency/costs); equivalent to determining, by the logistics communication flow system, at least one prediction data based on the configured decision making algorithm using an artificial intelligence (AI) block, wherein the prediction data corresponds to an on-time prediction, an in-budget prediction and a happiness prediction.

	Although Balva teaches a system configured to select vehicles and optimized routes for fulfilling cargo delivery request between two locations (such as a delivery from a fulfillment center to a customer destination), Balva does not explicitly teach recommending a logistics supply chain to at least one user based on at least one determined prediction data.

	However, Rusnak teaches the following:
Determining, by the logistics communication flow system, at least one prediction data based on the configured decision making algorithm using an artificial intelligence (AI) block, wherein the prediction data corresponds to an on-time prediction, an in-budget prediction, a loss prediction, a contract conversion prediction, a demand volatility prediction, a sustainability prediction and a happiness prediction; 
Recommending, by the logistics communication flow system, a logistics supply chain to at least one user based on at least one determined prediction data. 
	Rusnak teaches “to overcome the shortcoming of current logistical systems, the present disclosure's logistical system improves the processing of computing devices for at least the following reasons […]  First, after receiving an order, computing devices store a location of a pickup and destination node […] Computing devices then attempt to identify additional routes for the goods. To do so, computing devices may be in communication with external providers (e.g., transportation providers) to identify intermediate nodes (e.g., intermediate locations) for changing transportation carriers during the transport to the destination location, and, then, to store these intermediate nodes in memory. Computing devices are further able to identify the different transportation methods between the same nodes (e.g., pickup to intermediate, intermediate to intermediate, and intermediate to destination). As such, computing devices are able to store each possible manner to travel from one particular node to another particular node” (¶ [0043]); “After storing the different segments in memory, computing devices determine an actual cost for each segment, transit time for each segment, and/or a likelihood of route approval for each possible combination of segments. To do so, computing devices may pull data (e.g., travel time, travel cost) from external transportation sources. Computing devices may then determine a user value for each segment based on the transit time and actual cost for the associated segment, as well as the user's value of cost or time. For example, the user may value 1 minute as $3. Alternatively, the user may value 10 minutes as $1” (¶ [0044]); “computing devices utilize a pathfinding algorithm (e.g., A*) to traverse through each possible combination of segments stored in memory. In doing so, computing devices are able to identify the best path for a user based on the segments associated costs” (¶ [0045]); “transportation submodule 604 may include a transportation time or cost model 608 to predict the actual transport time or the actual transport cost. Transport time or cost model 608 may be a machine-learning model trained on previously utilized transport data (e.g., used routes, traffic for particular routes, an average speed, and an average amount of travel time) for a particular or average transporter utilizing a particular mode of transportation” (¶ [0074]); “user interface 200 includes pick up time 202, pick up address 204, pick-up point of contact (POC) 206, pick-up special instructions 208” (¶ [0056]); “ Pick-up and destination special instructions 208 and 214 provide instructions for transporting particular goods with respect to their state (e.g., fragile or perishable), unique circumstances (e.g., deadline) […]  as shown, the options may be a fastest route, a drive-only route, an economy route, and a recommended route, as will be described in more detail below” (¶ [0058]); “for the recommended route, route generator module 118 generates a preferred route from pickup location 502 to destination location 504 (of FIG. 5) based on actual cost, user preference, and a likelihood of route approval” (¶ [0080]); “As will be described in more detail, handler approval is required for each route. Accordingly, upon determination of a route, the handler may then review the route and either approve or deny all of it or segments of it” (¶ [0082]). 
	Thus, Rusnak teaches a system configured to utilize a pathfinding algorithm to generate a recommended route for transporting an order, wherein the route may include one or more intermediate locations between an origin location and a destination (equivalent to the logistics supply chain). At each intermediate location, the goods may be transferred between different transportation methods. Further, the system may use machine learning models to predict transportation times for each of the segments of a route and, as such, predict transportation times associated with each route. Further, the recommended routes are based on user inputs including a pickup location, destination location, and a deadline for delivery. The Examiner notes that “AI (Artificial Intelligence) block 129 implements a machine learning” (see Applicant’s Specification, ¶ [0036]). Accordingly, the system of Rusnak may compute and generate recommended routes (utilizing a pathfinding algorithm and machine learning model trained to predict transportation times) based on user inputs (including a delivery deadline) that are then output to a handler that may either approve or deny the recommendations; equivalent to determining, by the logistics communication flow system, at least one prediction data based on the configured decision making algorithm using an artificial intelligence (AI) block, wherein the prediction data corresponds to an on-time prediction and recommending, by the logistics communication flow system, a logistics supply chain to at least one user based on at least one determined prediction data.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Balva with the teachings of Rusnak by incorporating the features for generate recommended logistics supply chain routes (utilizing a pathfinding algorithm and machine learning model trained to predict transportation times of route segments) based on user inputs (including a delivery deadline) that are then output to a handler that may either approve or deny the recommendations, as taught by Rusnak, into the system of Balva that is configured to select vehicles and optimize routes for fulfilling transportation of cargo. One of ordinary skill in the art would have recognized that such features, as taught by Rusnak, would further enable the system of Balva to implement a machine learning model trained to predict travel times between segments of a routes (between intermediate locations) for the delivery of a particular order, use a pathfinding algorithm to generate recommended/optimized logistics supply chain routes that satisfy requesting user constraints (including an origin, destination, delivery deadlines), and output the recommended routes to a handler that may either approve or deny the recommendations. One of ordinary skill in the art would have been motivated to make such a modification when one considers that “current logistical companies must manually determine an appropriate transporter (e.g., a driver, a train, and a flight) for each leg of the transport […] current logistic companies are unable to automatically determine an appropriate route and transporters for goods upon receipt of the order” (¶ [0002]) and the teachings of Rusnak help “to overcome the shortcoming of current logistical systems” (¶ [0043]), as suggested by Rusnak. 


Claim 2: Balva/Rusnak teaches the limitations of claim 1. Further, Balva teaches the following:
Learning, by the logistics communication flow system, at least one feedback data over a period of time using the AI block; and modifying, by the logistics communication flow system, the at least one prediction data using the at least one feedback data. 
	Balva teaches “The optimization approaches and route offerings can be updated over time based on other available data, as may relate to more recent ride data, ridership requests, traffic patterns, construction updates, and the like. In some embodiments an artificial intelligence-based approach, as may include machine learning or a trained neural network, for example, can be used to further optimize the function based upon various trends and relationships determined from the data as discussed elsewhere herein” (¶ [0026]); “an objective function accepts as inputs the rider's convenience, the ability to deliver confirmed trips, the fleet operational efficiency, and the current demand. In some embodiments, there will be weightings of each of these terms that may be learned over time, such as through machine learning. The factors or data making up each of these terms or value can also change or be updated over time” (¶ [0028]); “The routing and placement can also be monitored and updated over time, such as to account for variations in actual demand across the service area” (¶ [0051]).
	Thus, Balva teaches a system configured to select vehicles and optimize routes for fulfilling delivery/transportation requests. The system may utilize an artificial intelligence approach and optimization algorithm to optimize an objective function, where the objective function may provide a compromise between customer experience and provider economics by taking into account metrics of importance such as rider convenience, on-time delivery, rider comfort, costs, and operational efficiency. As such, the objective function can be applied and a plurality of proposed routing solutions may be given a score, where the optimization and route offerings can be updated over time based on other available data, such as recent ride data, traffic patterns, construction updates, and the like; equivalent to learning, by the logistics communication flow system, at least one feedback data over a period of time using the AI block. Accordingly, the routing (based on the optimization of the objective function) and placement of vehicles may be monitored and updated over time, such as to account for the available data and variations in actual demand; equivalent to learning, by the logistics communication flow system, at least one feedback data over a period of time using the AI block; and modifying, by the logistics communication flow system, the at least one prediction data using the at least one feedback data.

Claim 3: Balva/Rusnak teaches the limitations of claim 1. Further, Balva does not explicitly teach, however Rusnak does teach, the following:
The on-time prediction corresponds to transport time, transportation cost, delivery time, corresponding to a transportation, a logistics partners, a shipper and logistics supply chain based on a past event […]; 
Rusnak teaches “After storing the different segments in memory, computing devices determine an actual cost for each segment, transit time for each segment, and/or a likelihood of route approval for each possible combination of segments. To do so, computing devices may pull data (e.g., travel time, travel cost) from external transportation sources. Computing devices may then determine a user value for each segment based on the transit time and actual cost for the associated segment, as well as the user's value of cost or time. For example, the user may value 1 minute as $3. Alternatively, the user may value 10 minutes as $1” (¶ [0044]); “computing devices utilize a pathfinding algorithm (e.g., A*) to traverse through each possible combination of segments stored in memory. In doing so, computing devices are able to identify the best path for a user based on the segments associated costs” (¶ [0045]); “Transportation submodule 604 determines an actual transport time or an actual cost for a particular or average transporter […] The actual transport time and/or actual transport cost may depend on a mode of transportation (e.g., train, car, and airplane), current transport data (e.g., available routes and current traffic), and transporter's historical transport data (e.g., average miles per hour and an average amount of travel time) […] transportation submodule 604 may include a transportation time or cost model 608 to predict the actual transport time or the actual transport cost. Transport time or cost model 608 may be a machine-learning model trained on previously utilized transport data (e.g., used routes, traffic for particular routes, an average speed, and an average amount of travel time) for a particular or average transporter utilizing a particular mode of transportation” (¶ [0074]); “user interface 200 includes pick up time 202, pick up address 204, pick-up point of contact (POC) 206, pick-up special instructions 208” (¶ [0056]); “Pick-up and destination special instructions 208 and 214 provide instructions for transporting particular goods with respect to their state (e.g., fragile or perishable), unique circumstances (e.g., deadline) […]  as shown, the options may be a fastest route, a drive-only route, an economy route, and a recommended route, as will be described in more detail below” (¶ [0058]); “assuming that minute per dollar is 2, route generator module 116 may determine that the total client cost for the first possible route is 300 minutes ($150×2 ‘minutes per dollar’) and that the total client cost for the second possible route is 320 minutes (($10×2 ‘minutes per dollar’)+(40 minutes)+($100×2 ‘minutes per dollar’)+(40 minutes)+10×2 ‘minutes per dollar’))” (¶ [0081]); “for the recommended route, route generator module 118 generates a preferred route from pickup location 502 to destination location 504 (of FIG. 5) based on actual cost, user preference, and a likelihood of route approval” (¶ [0080]); “As will be described in more detail, handler approval is required for each route. Accordingly, upon determination of a route, the handler may then review the route and either approve or deny all of it or segments of it” (¶ [0082]). 
	Thus, Rusnak teaches a system configured to utilize a pathfinding algorithm to generate a recommended route for transporting an order, wherein the route may include one or more intermediate locations between an origin location and a destination (see ¶ [0043]). At each intermediate location, the goods may be transferred between different transportation methods (see ¶ [0043]). Further, the system may use a machine learning model to predict transportation times and costs for each of the segments of a route. Moreover, the machine learning model may trained using previously utilized transport data (e.g., used routes, traffic for particular routes, an average speed, and an average amount of travel time) for a particular or average transporter utilizing a particular mode of transportation. Further, the recommended routes are based on user inputs including a pickup location, destination location, and a deadline for delivery. Accordingly, the system of Rusnak may compute and generate recommended routes based on user inputs/constraints (including a delivery deadline) and transportation costs/times associated with individual segments of a potential route utilizing a machine learning model that is trained using historic transportation data (previously used routes, average travel time, etc.) corresponding to each particular transporter (logistics partner) using each particular mode of transportation; equivalent to the on-time prediction corresponds to transport time, transportation cost, delivery time, corresponding to a transportation, a logistics partners, a shipper and logistics supply chain based on a past event.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Balva with the teachings of Rusnak by incorporating the features for generating recommended supply chain routes based on user inputs/constraints (including a delivery deadline) and transportation costs/times associated with individual segments of a potential route utilizing a machine learning model that is trained using historic transportation data corresponding to each candidate transporter using each particular mode of transportation, as taught by Rusnak, into the system of Balva that is configured to select vehicles and optimize routes for fulfilling transportation of cargo. One of ordinary skill in the art would have recognized that such features, as taught by Rusnak, would further enable the system of Balva to implement a machine learning model trained to predict travel times/costs between segments of a routes (between intermediate locations) for the delivery of a particular order, use a pathfinding algorithm to generate recommended/optimized logistics supply chain routes that satisfy requesting user constraints (including an origin, destination, delivery deadlines), and output the recommended routes to a handler that may either approve or deny the recommendations. One of ordinary skill in the art would have been motivated to make such a modification when one considers that “current logistical companies must manually determine an appropriate transporter (e.g., a driver, a train, and a flight) for each leg of the transport […] current logistic companies are unable to automatically determine an appropriate route and transporters for goods upon receipt of the order” (¶ [0002]) and the teachings of Rusnak help “to overcome the shortcoming of current logistical systems” (¶ [0043]), as suggested by Rusnak. 

Claim 4: Balva/Rusnak teaches the limitations of claim 1. Further, Balva teaches the following:
Wherein the at least one demand dataset comprises a shipper demand dataset, a shipper contract dataset, a shipper booking dataset, a shipper subcontractor dataset, a shipper event dataset, a shipper financial dataset and a shipper qualitative dataset. 
	Balva teaches “A provider, such as a transportation service, can utilize various factors to plan optimized routes and select the type of vehicle for a certain route, given a finite number of each type of vehicle” (¶ [0015]); “the transportation of cargo can exhibit a variety of patterns as well. In some embodiments, cargo may all originate from one or a few central distribution centers, such as a post office, a store, an office or warehouse, and the like, and be delivered to the same for different destinations.” (¶ [0024]); “ The analysis can consider not only planned trips, or trips currently being planned, but also trips currently in progress” (¶ [0015]); “historical route data can be used to estimate future demand, which can be used for route optimization and vehicle selection […] a set of proactive passenger requests and cargo requests corresponding to the predicted demand may be generated and submitted to a simulation module” (¶ [0016]).
	Thus, Balva teaches a system configured to select vehicles and optimize routes for fulfilling cargo delivery requests for a particular provider (such as a transportation service). The system may consider demand data when optimizing routes, including planned trips, trips currently in progress, and a predicted demand based on historical route data associated with the provider; equivalent to wherein the at least one demand dataset comprises a shipper demand dataset and a shipper booking dataset.

Claim 5: Balva/Rusnak teaches the limitations of claim 1. Further, Balva teaches the following:
Wherein the at least one conditions dataset comprises a weather dataset,  a traffic dataset, an economy dataset, a customs dataset, a world event dataset, a sustainability dataset, and an index dataset. 

Balva teaches “The optimization approaches and route offerings can be updated over time based on other available data, as may relate to more recent ride data, ridership requests, traffic patterns, construction updates, and the like” (¶ [0026]); “ a rider's convenience score can take into account various factors […] Various other factors may be taken into account as well, as may include ride length, number of stops, destination time, anticipated traffic, and other such factors.” (¶ [0030]); “The historical information in at least some embodiments can also be used to train one or more machine learning models, which can then provide predicted demand for a given time period with a given set of conditions, such as may relate to events occurring at that time and the like.” (¶ [0059]).
	Thus, Balva teaches a system configured to select vehicles and optimize routes for fulfilling delivery/transportation requests. The system may utilize an objective function to balance various metrics, where the objective function may provide a compromise between customer experience and provider economics. As such, the system may take into consideration condition information, such as traffic pattern information, construction updates, and events occurring at the time; equivalent to wherein the at least one conditions dataset comprises a traffic dataset and a world event dataset.

Claim 6: Balva/Rusnak teaches the limitations of claim 2. Further, Balva teaches the following:
Wherein the at least one feedback data comprises a supplier feedback data, a manufacturer feedback data, a consumer products group feedback data, a distributor feedback data, a logistics partner feedback data, and a retailer feedback data. 
	Balva teaches “The optimization approaches and route offerings can be updated over time based on other available data, as may relate to more recent ride data, ridership requests, traffic patterns, construction updates, and the like” (¶ [0026]); “an objective function accepts as inputs the rider's convenience, the ability to deliver confirmed trips, the fleet operational efficiency, and the current demand. In some embodiments, there will be weightings of each of these terms that may be learned over time, such as through machine learning. The factors or data making up each of these terms or value can also change or be updated over time” (¶ [0028]); “Another factor that may be considered with the rider convenience metric, but that may be more difficult to measure, is the desirability of a particular location. In some embodiments the score may be determined by an employee of the provider […] For example, a flat location may get a higher score than a location on a steep hill” (¶ [0033]); 
	Thus, Balva teaches a system configured to select vehicles and optimize routes for fulfilling delivery/transportation requests. The system may utilize an artificial intelligence approach and optimization algorithm to optimize an objective function, where the objective function may provide a compromise between customer experience and provider economics by taking into account metrics of importance such as rider convenience, on-time delivery, rider comfort, costs, and operational efficiency. As such, the objective function can be applied and a plurality of proposed routing solutions may be given a score, where the optimization and route offerings can be updated over time based on provided data, such as feedback from an employee of the service provider indicating scores for delivering to particular locations; equivalent to wherein the at least one feedback data comprises a logistics partner feedback data.

Claim 7: Balva teaches the following:
A processor; a memory; and a demand and capacity maximizer module, coupled with the processor and the memory, configured to:
	Balva teaches “Much of the functionality utilized with various embodiments will be operated in a computing environment that may be operated by, or on behalf of, a service provider or entity, such as a rideshare provider or other such enterprise” (¶ [0071]); “FIG. 8 illustrates an example computing device 800 that can be used in accordance with various embodiments” (¶ [0068]); “FIG. 9 illustrates an example set of components that can comprise a computing device 900 such as the device described with respect to FIG. 8 […] The illustrated example device includes at least one main processor 902 for executing instructions stored in physical memory 904 on the device […] Application instructions for execution by the at least one processor 902 can be stored by the data storage 906 then loaded into memory 904 as needed for operation of the device 900.” (¶ [0069]); “At least one optimization algorithm can be applied to adjust the various factors considered in order to improve a result of the objective function” (¶ [0028]); “A provider, such as a transportation service, can utilize various factors to plan optimized routes and select the type of vehicle for a certain route […] the provider may utilize an objective function to balance various metrics when selecting between proposed routes and vehicle selections” (¶ [0015]); “an artificial intelligence-based approach, as may include machine learning or a trained neural network, for example, can be used to further optimize the function based upon various trends and relationships determined from the data as discussed elsewhere herein” (¶ [0026]); “ At least one optimization algorithm can be applied to adjust the various factors considered in order to improve a result of the objective function, such as to minimize or maximize the score for a set of route options.” (¶ [0028]); “artificial intelligence-inclusive approaches, such as those that utilize machine learning, can be used with the optimization algorithms to further improve the performance over time” (¶ [0047]). 
	Thus, Balva teaches a computer system configured to select vehicles and optimize routes for fulfilling delivery/transportation requests on behalf of transportation/deliver providers. The computer system may comprise a processor and memory containing instructions that may be executed by the processor to perform the functions of the various embodiments. Further, the system may utilize an artificial intelligence approach, including a machine learning model/trained neural network, to optimize an objective function using a plurality of information and, as a result, output the optimized routes and selection of appropriate vehicles; equivalent to a processor, a memory, and a demand and capacity maximizer module, coupled with the processor and the memory.
	The remaining limitations of claim 7 are substantially similar and analogous to the limitations recited in claim 1. Therefore, the remaining limitations of claim 7 are rejected for the same reasons and rationale as discussed above with regard to claim 1. 

Claim 8: Balva/Rusnak teaches the limitations of claim 7. Further, the limitations of claim 8 are substantially similar and analogous to the limitations of claim 2. Therefore, claim 8 is rejected for the same reasons and rationale as discussed above with regard to claim 2. 

Claim 9: Balva/Rusnak teaches the limitations of claim 7. Further, the limitations of claim 9 are substantially similar and analogous to the limitations of claim 3. Therefore, claim 9 is rejected for the same reasons and rationale as discussed above with regard to claim 3. 

Claim 10: Balva/Rusnak teaches the limitations of claim 7. Further, the limitations of claim 10 are substantially similar and analogous to the limitations of claim 4. Therefore, claim 10 is rejected for the same reasons and rationale as discussed above with regard to claim 4. 

Claim 11: Balva/Rusnak teaches the limitations of claim 7. Further, the limitations of claim 11 are substantially similar and analogous to the limitations of claim 5. Therefore, claim 11 is rejected for the same reasons and rationale as discussed above with regard to claim 5.

Claim 12: Balva/Rusnak teaches the limitations of claim 8. Further, the limitations of claim 12 are substantially similar and analogous to the limitations of claim 6. Therefore, claim 12 is rejected for the same reasons and rationale as discussed above with regard to claim 6. 
 
Claim 13: Balva/Rusnak teaches the limitations of claim 7. Further, Balva teaches the following:
Wherein the logistics communication flow system is a cloud-based platform. 
	Balva teaches “Much of the functionality utilized with various embodiments will be operated in a computing environment that may be operated by, or on behalf of, a service provider or entity, such as a rideshare provider or other such enterprise. There may be dedicated computing resources, or resources allocated as part of a multi-tenant or cloud environment.” (¶ [0071]). 
	Thus, Balva teaches a computer system configured to select vehicles and optimize routes for fulfilling delivery/transportation requests on behalf of transportation/deliver providers. The computer system may comprise a cloud environment; equivalent to wherein the logistics communication flow system is a cloud-based platform.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE G DEL TORO-ORTEGA whose telephone number is (571)272-5319. The examiner can normally be reached Monday-Friday 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE G DEL TORO-ORTEGA/Examiner, Art Unit 3628                                                                                                                                                                                                        /OMAR ZEROUAL/Primary Examiner, Art Unit 3628